DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the phrase “on optionally” is indefinite because it is unclear, which catalyst properties are optional. For the purposes of examination the Office interprets the phrase to mean that the Si-doped alumina is optional.
	In claim 1, the phrase “the regeneration” lacks antecedent basis in the claims.
	In claim 7, the formula Ce(NO3)26H2O is indefinite because the invention appears to require cerium nitrate, which is Ce(NO3)3, because cerium only has the oxidation states of 3+ and 4+. Therefore, it is unclear how the claimed Ce(NO3)26H2O is achieved. For the purposes of examination the Office interprets the phrase to mean cerium nitrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim US 2017/0120222.
Regarding claim 1 and 3, Kim teaches a catalyst used for the dehydrogenation of isobutene (Example 2). The catalyst may contain platinum, gallium, and cerium supported on alumina (Example 2). The cerium may be present in the catalyst in an amount of 0.1 to 20 wt% (Paragraph [0043]), which overlaps the claimed range of cerium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 7, the cerium may be added as cerium nitrate (Example 2).
Regarding claim 5, the platinum, cerium and gallium may impregnate the support together (Example 2).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benazzi US 2004/0134834.
Benazzi teaches a dehydration catalyst (Paragraph [0096]) that may include a silicon doped alumina as a support (Claim 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731